Detailed Action
This action is in response to the application filed on February 20, 2019.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
1.	The information disclosure statements (IDS) submitted on February 21, 2019 and July 27, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.
                                                               Relevant Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sundaresan (US 9,489,461 B2) - Search ranking diversity based on aspect affinity.

					Claim Interpretation 
3.	Claims 17-20 are directed to a computer-readable storage medium of a search system, the computer-readable storage medium comprising instructions that, when executed by a processor, cause the processor to perform acts. The “computer-readable storage medium” as recited in claims 17-20 is interpreted in light of Applicants’ description below: 

	“A propagated signal is not included within the scope of computer-readable storage media.”

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2014/0250115 A1) in view of Charkov et al. (US 2015/0317400 A1).

Regarding claim 1, Yang discloses “A search system comprising: at least one processor, and memory storing instructions that, when executed by the at least one processor, cause the at least one processor to perform acts” (See Fig. 1 and [0016]-[0018]) (FIG. 1 illustrates a system 100 for re-ranking search results in response to one or more queries based at least in part on a learned re-ranking model. More particularly, the system 100 may include a user 102, a computing device 104, a network 106, and a content server 108.)

“comprising: receiving a query from a server computing device, wherein the query was received by the server computing device from a client computing device operated by a user who provided the query to the client computing device;” (See [0017]-[0019]) (The user 102 may utilize the computing device 104 to search for, access, and/or review various types of information (e.g., text, images, etc.). More particularly, the user 102 may use the computing device 104 to submit one or more queries in order to receive information responsive to those queries. The content server 108 may be any type of computing device or server. The content server 108 may include the processor(s) 116 and the memory 118, which may include the search module 120, the meta re-ranker module 122, the learning module 124, and the re-ranking module 126.)

“responsive to receiving the query, accessing a catalog that is assigned to the company, wherein the catalog is accessed from amongst a plurality of catalogs, and further wherein the catalog comprises values that represent features of the goods, based upon the query and the values that represent the features of the goods, generating a ranked list of search results,” (See [0014], [0029]) (The memory 118 of the content server 108 may include the search module 120. The search module 120 may receive one or more queries from the user 102 of the computing device 104. The one or more queries may relate to a request for a particular type of information (e.g., data, images, etc.). In response to the one or more queries, the search module 120 of the content server 108 may search for information that is responsive and/or relevant to the one or more queries. To generate a set of search results, the search module 120 may determine whether certain information is relevant to the one or more queries. This set of search results may then be ranked by the search module 120 based at least in part on their respective relevance to the one or more queries and, optionally, may be provided to the user 102 via the computing device 104.)

“responsive to generating the ranked list of search results, re-ranking the ranked list of search results to generate a second ranked list of search results, and transmitting the second ranked list of search results to the server computing device, wherein the server computing device, in response to receiving the second ranked list of search results, transmits the second ranked list of search results to the client computing device for presentment to the user.” (See [0033]) (The re-ranking module 126 of the content server may utilize the re-ranking model and the re-ranking scores generated by the meta re-ranker module 122 to re-rank the set of search results. As a result, the re-ranked images may reflect a hierarchical order of relevance with respect to the previously submitted queries, meaning that the first ranked image is determined to be the most relevant, the second ranked image is determined to be the second most relevant image, and so on. The set of re-ranked images may then be provided to, and be accessed by, the user 102 at the computing device 104 via the network 106. In some embodiments, the set of re-ranked images may reflect a set of information (e.g., images) that is most relevant and/or responsive to the queries submitted by the user 102. The user 102 may access this information in order to identify information that is likely to be of interest to the user 102. In some embodiments, the relevance and/or responsiveness of the re-ranked images may be based at least in part on scores or other metrics that are assigned to each re-ranked image.)

But, Yang does not explicitly disclose “that hosts content for a company that is offering goods for acquisition” However, Charkov teaches “that hosts content for a company that is offering goods for acquisition” (See [0012] - [0014], (The online booking system 111 includes web server 109 that presents web pages or other web content that form the basic interface visible to the users 103. Users 103 use respective client devices 101 to access one or more web pages. The online booking system 111 may be, for example, an accommodation reservation system, a dining reservation system, a ride-share reservation system, a retail system, and the like. The online booking system 111 provides users with access to an inventory of resources (e.g. goods and services) that are available to consumers.)

But, Yang does not explicitly disclose “wherein the ranked list of search results represent a subset of the goods, and further wherein the ranked list of search results is generated by a computer-implemented ranker that is employed to generate ranked lists of search results for a plurality of companies regardless of which of the plurality of catalogs is searched;” 

However, Charkov teaches “wherein the ranked list of search results represent a subset of the goods, and further wherein the ranked list of search results is generated by a computer-implemented ranker that is employed to generate ranked lists of search results for a plurality of companies regardless of which of the plurality of catalogs is searched;” (See [003]) (The listings are ranked based on the determined relevance of each listing. In various embodiments, to diversify the top ranked listings, some listings may be promoted in ranking such that the top ranked listings include listings from several locations in a geographic area regardless of the determined relevance. In such embodiments, some listings may be promoted in ranking such that the top ranked listings include at least some listings from locations determined to be more relevant to the search query. If the online booking system 111 is an accommodation reservation system, then the listing module 203 provides a user interface suitable for listing accommodations, such as houses, apartments, condominiums, rooms, treehouses, castles, tents, couches, and sleeping spaces. If the online booking system 111 is a dining reservation system, then the listing module provides a user interface for listing available reservations at restaurants, entertainment venues, resorts, etc. If the online booking system is a ride-share reservation system, then the listing module provides a user interface for listing available rides.)

But, Yang does not explicitly disclose “wherein the ranked list of search results is re-ranked using a re-ranker that is customized for the company” However, Charkov teaches “wherein the ranked list of search results is re-ranked using a re-ranker that is customized for the company” (See Abstract, [0013], [0014] and [0064]) (The online booking system 111 facilitates transactions between users 103.Resources include accommodations, restaurants, vehicles, attractions (e.g., shows, events, and tourist attractions), shopping centers and the like. The listing scores may be modified to address this skewing of results. The result of the traversal is a re-ranked set of listings where the top ranked listings are located in at least several, if not all, of the regions to be promoted. The re-ranked set of listings is transmitted by the ranking module 211 to the search module 205 for transmission to the user for display. The re-ranked listings are shown in Table 2. As shown, the top ranking listings include listings from each of the selected cities and are diverse relative to each other.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Yang (Prototype Based Re-Ranking of Search Results) with Charkov (Re-Ranking Search Results for Location Refining and Diversity) in order to allow for a system which provides users with access to an inventory of goods and services; a search module to match attributes of a search query to listings in a database, ranking the listings using a ranking module and providing the re-ranked listings to a device such that a user of the client device can access the listings in a convenient manner. See Charkov, [0022]. 

Regarding claim 2, Yang in view of Charkov teaches “The search system of claim 1, further comprising: prior to receiving the query from the server computing device, receiving input from a second client computing device operated by a user of the company, wherein the input is configured to customize the re-ranker, and customizing the re-ranker based upon the input.” (See [003]) (A prototype-based re-ranking method may re-rank search results to provide a re-ranked set of search results. In response to receiving one or more queries, a set of search results may be generated whereby each of the search results may be associated with a rank position. Based at least in part on the relevance score of each search result and/or a learned re-ranking model, a set of re-ranked search results may be provided.)

Regarding claim 3, Yang in view of Charkov teaches “The search system of claim 2, wherein the input comprises a file written in a scripting language.” (See Charkov: [0020]) (The booking module 207 provides processing logic for users to view and book listings created by other users.)

Regarding claim 4, Yang in view of Charkov teaches  “The search system of claim 2, the acts further comprising: prior to receiving the input, receiving a request from the second client computing device to provide the input to the search system; responsive to receiving the request, causing a graphical user interface to be presented on a display of the second client computing device, the graphical user interface comprising a field that is configured to receive the input; and receiving the input from the second client computing device based upon the input being provided in the field of the graphical user interface.” (See Charkov: [0011], [0012], [0017]) (The client device 101 may execute a dedicated application for accessing the online booking system 111. The online booking system 111 includes web server 109 that presents web pages or other web content that form the basic interface visible to the users 103. Users 103 use respective client devices 101 to access one or more web pages, and provide data to the online booking system 111 via the interface. The online booking system 111 includes other elements necessary for the operations described here, including input devices for data entry, and output devices for display.)

Regarding claim 5, Yang in view of Charkov teaches  “The search system of claim 1, wherein the re-ranker has a geographic region assigned thereto, wherein the query has location data assigned thereto that indicates that the client computing device is within the geographic region, the acts further comprising: responsive to receiving the query, determining that the client computing device is within the geographic region assigned to the re-ranker based upon the location data assigned to the query; and selecting the re-ranker from amongst a plurality of re-rankers responsive to determining that the client computing device is within the geographic region assigned to the re-ranker.” (See Charkov: [003], [008], [0033]) (FIG. 4 is a flow chart for scoring listings of goods or services to rank listings based on a search query and a relevance of a region in which the listing is located. In various embodiments, to diversify the top ranked listings, some listings may be promoted in ranking such that the top ranked listings include listings from several locations in a geographic area regardless of the determined relevance. In other embodiments, some locations are determined to be more relevant to a search query than other locations. In such embodiments, some listings may be promoted in ranking such that the top ranked listings include at least some listings from locations determined to be more relevant to the search query. The scoring module 213 identifies a set of available listings L within a threshold distance to the query city.)

Regarding claim 6, Yang in view of Charkov teaches  “The search system of claim 1, wherein the re-ranker has a time window assigned thereto, wherein the query has a timestamp assigned thereto that indicates that the client computing device received the query within the time window assigned to the re-ranker, the acts further comprising: responsive to receiving the query, determining that the query was received within the time window assigned to the re-ranker based upon the timestamp assigned to the query, and selecting the re-ranker from amongst a plurality of re-rankers responsive to determining that the query was received within the time window assigned to the reranker.” (See Charkov: [0026]) (The ranking module 211 may use listings, bookings, and searches that occurred in the last month, last three months, last 6 months, last year, all time, or any period there-between. Alternatively, the ranking module 211 may use listings, bookings, and searches from particular periods (e.g., that occurred during a particular season such as winter, or that occurred over Thanksgiving weekend, etc.).

Regarding claim 7, Yang in view of Charkov teaches “The search system of claim 1, wherein the query has a feature, the acts further comprising: responsive to receiving the query, selecting the re-ranker from amongst a plurality of re-rankers that are customized for the company based upon the feature of the query.” (See Charkov: [0022], [0025]) (The user interface of the search module 205 is configured to receive a search query specifying various attributes of a desired good or service, such as type, location, price, and so forth. The search module matches the attributes of the search query to listings in the database 201, ranks the listings. The ranking module 211 uses the stored historical search, booking, and listing information in order to rank listings. To facilitate this, the search 205 and booking modules 207 store search, listing browsing, and booking information in database 201. This historical information is stored on a per user, per web browsing session basis, such that a user's interactions with the online booking system 111 are stored together, including any search queries entered, any listings viewed, and any bookings made. Storing search queries and subsequent bookings together, particularly allows the online booking system 111 to aggregate useful statistics across many different users.)

Regarding claim 8, Yang in view of Charkov teaches “The search system of claim 1, wherein the re-ranker is customized to boost search results that represent goods that have a specified value for a feature of the goods.” (See Charkov: [003]) (In various embodiments, to diversify the top ranked listings, some listings may be promoted in ranking such that the top ranked listings include listings from several locations in a geographic area regardless of the determined relevance. In other embodiments, some locations are determined to be more relevant to a search query than other locations. In such embodiments, some listings may be promoted in ranking such that the top ranked listings include at least some listings from locations determined to be more relevant to the search query.)

Regarding claim 9, Yang in view of Charkov teaches “A method performed by a search system, the method comprising: generating a ranked list of search results based upon a query received from a server computing device that is in network communication with the search system, wherein the search system searches a catalog that is assigned to the company to generate the ranked list of search results, wherein the catalog comprises entries that represent goods that are available for acquisition from the company, and further wherein the server computing device received the query from a client computing device that is operated by a user who provided the client computing device with the query;” (See [0017]-[0019]) (The user 102 may utilize the computing device 104 to search for, access, and/or review various types of information (e.g., text, images, etc.). More particularly, the user 102 may use the computing device 104 to submit one or more queries in order to receive information responsive to those queries. The content server 108 may be any type of computing device or server. The content server 108 may include the processor(s) 116 and the memory 118, which may include the search module 120, the meta re-ranker module 122, the learning module 124, and the re-ranking module 126. See also: Charkov: (See [0012] - [0014], (The online booking system 111 includes web server 109 that presents web pages or other web content that form the basic interface visible to the users 103. Users 103 use respective client devices 101 to access one or more web pages. The online booking system 111 may be, for example, an accommodation reservation system, a dining reservation system, a ride-share reservation system, a retail system, and the like. The online booking system 111 provides users with access to an inventory of resources (e.g. goods and services) that are available to consumers.)

“providing the ranked list of search results to a computer-implemented reranker, wherein the computer-implemented re-ranker is customized for the company based upon input received by the search system from a second client computing device that is operated by a representative of the company;” (See Charkov: Abstract, [0013], [0014],  and [0064]) (The online booking system 111 facilitates transactions between users 103.Resources include accommodations, restaurants, vehicles, attractions (e.g., shows, events, and tourist attractions), shopping centers and the like. The listing scores may be modified to address this skewing of results. The result of the traversal is a re-ranked set of listings where the top ranked listings are located in at least several, if not all, of the regions to be promoted. The re-ranked set of listings is transmitted by the ranking module 211 to the search module 205 for transmission to the user for display. The re-ranked listings are shown in Table 2. As shown, the top ranking listings include listings from each of the selected cities and are diverse relative to each other.)
“using the computer-implemented re-ranker, re-ranking the ranked list of search results to generate a second ranked list of search results, wherein the ranked list of search results and the second ranked list of search results comprise a subset of goods represented in the catalog; and transmitting the second ranked list of search results to the server computing device, wherein the server computing device causes the second ranked list of search results to be presented on a display of the client computing device from which the query was received.” (See [0033]) (The re-ranking module 126 of the content server may utilize the re-ranking model and the re-ranking scores generated by the meta re-ranker module 122 to re-rank the set of search results. As a result, the re-ranked images may reflect a hierarchical order of relevance with respect to the previously submitted queries, meaning that the first ranked image is determined to be the most relevant, the second ranked image is determined to be the second most relevant image, and so on. The set of re-ranked images may then be provided to, and be accessed by, the user 102 at the computing device 104 via the network 106. In some embodiments, the set of re-ranked images may reflect a set of information (e.g., images) that is most relevant and/or responsive to the queries submitted by the user 102. The user 102 may access this information in order to identify information that is likely to be of interest to the user 102. In some embodiments, the relevance and/or responsiveness of the re-ranked images may be based at least in part on scores or other metrics that are assigned to each re-ranked image.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Yang (Prototype Based Re-Ranking of Search Results) with Charkov (Re-Ranking Search Results for Location Refining and Diversity) in order to allow for a system which provides users with access to an inventory of goods and services; a search module to match attributes of a search query to listings in a database, ranking the listings using a ranking module and providing the re-ranked listings to a device such that a user of the client device can access the listings in a convenient manner. See Charkov, [0022]. 

Regarding claim 10, Yang in view of Charkov teaches “The method of claim 9, wherein the server computing device is a web server that hosts a website of the company.” (See Charkov: [0012]-[0014]) (The online booking system 111 includes web server 109 that presents web pages/website or other web content that form the basic interface visible to the users 103. Users 103 use respective client devices 101 to access one or more web pages, and provide data to the online booking system 111 via the interface. The online booking system 111 provides users with access to an inventory of resources (e.g. goods and services).

Regarding claim 11, Yang in view of Charkov teaches “The method of claim 9, wherein the server computing device is an application server that hosts an application for the company, wherein the application is a mobile application, and further wherein the client computing device is a mobile telephone.” (See [0011]) (The client devices 101 are used by the users 103 for interacting with the online booking system 111. A client device 101 can be any device that is or incorporates a computer such as a personal computer (PC), a desktop computer, a laptop computer, a notebook, a smartphone, or the like.  The client device 101 may use a web browser 113, such as Microsoft Internet Explorer, Mozilla Firefox, Google Chrome, Apple Safari and/or Opera, as an interface to interact with the online booking system 111. In other embodiments, the client device 101 may execute a dedicated application for accessing the online booking system 111.)

Regarding claim 12, Yang in view of Charkov teaches “The method of claim 9, further comprising: prior to generating the ranked list of search results, receiving the input from the second client computing device operated by the representative of the company; and responsive to receiving the input and based upon the input, constructing the reranker.” (See [003]) (A prototype-based re-ranking method may re-rank search results to provide a re-ranked set of search results. In response to receiving one or more queries, a set of search results may be generated whereby each of the search results may be associated with a rank position. Based at least in part on the relevance score of each search result and/or a learned re-ranking model, a set of re-ranked search results may be provided.)

Regarding claim 13, Yang in view of Charkov teaches “The method of claim 12, wherein the input comprises a file written in a scripting language.” (See Charkov: [0020]) (The booking module 207 provides processing logic for users to view and book listings created by other users.)

Regarding claim 14, Yang in view of Charkov teaches “The method of claim 12, further comprising: prior to receiving the input, receiving a request from the second client computing device to provide the input to the search system; responsive to receiving the request, causing a graphical user interface to be presented on a display of the second client computing device, the graphical user interface comprising a field that is configured to receive the input; and receiving the input from the second client computing device based upon the input being provided in the field of the graphical user interface.” (See Charkov: [0011], [0012], [0017]) (The client device 101 may execute a dedicated application for accessing the online booking system 111. The online booking system 111 includes web server 109 that presents web pages or other web content that form the basic interface visible to the users 103. Users 103 use respective client devices 101 to access one or more web pages, and provide data to the online booking system 111 via the interface. The online booking system 111 includes other elements necessary for the operations described here, including input devices for data entry, and output devices for display.)

Regarding claim 15, Yang in view of Charkov teaches “The method of claim 9, wherein the re-ranker has a geographic region assigned thereto, wherein the query has location data assigned thereto that indicates that the client computing device is within the geographic region, the method further comprising: determining that the client computing device is within the geographic region assigned to the re-ranker based upon the location data assigned to the query; and causing the re-ranker to re-rank the ranked list of search results to generate the second ranked list of search results responsive to determining that the client computing device is within the geographic region assigned to the re-ranker.” (See Charkov: [003], [008], [0033]) (FIG. 4 is a flow chart for scoring listings of goods or services to rank listings based on a search query and a relevance of a region in which the listing is located. In various embodiments, to diversify the top ranked listings, some listings may be promoted in ranking such that the top ranked listings include listings from several locations in a geographic area regardless of the determined relevance. In other embodiments, some locations are determined to be more relevant to a search query than other locations. In such embodiments, some listings may be promoted in ranking such that the top ranked listings include at least some listings from locations determined to be more relevant to the search query. The scoring module 213 identifies a set of available listings L within a threshold distance to the query city.)

Regarding claim 16, Yang in view of Charkov teaches “The method of claim 9, wherein the re-ranker has a time window' assigned thereto, wherein the query has a timestamp assigned thereto that indicates that the client computing device received the query within the time window assigned to the reranker, the acts further comprising: determining that the query was received within the time window assigned to the re-ranker based upon the timestamp assigned to the query; and causing the re-ranker to re-rank the ranked list of search results to generate the second ranked list of search results responsive to determining that the query was received within the time window assigned to the re-ranker.”(See Charkov: [0026]) (The ranking module 211 may use listings, bookings, and searches that occurred in the last month, last three months, last 6 months, last year, all time, or any period there-between. Alternatively, the ranking module 211 may use listings, bookings, and searches from particular periods (e.g., that occurred during a particular season such as winter, or that occurred over Thanksgiving weekend, etc.).

Regarding claim 17, Yang in view of Charkov teaches “A computer-readable storage medium of a search system, the computer-readable storage medium comprising instructions that, when executed by a processor, cause the processor to perform acts” (See [0027]) (Computer-readable media may include, computer-readable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other data. Any other non-transmission medium that can be used to store the desired information and which can be accessed by the computing device 104 and/or the content server 108. Any such computer storage media may be part of the computing device 104. The computer-readable media may include computer-executable instructions that, when executed by the processor(s) 110 and 116, perform various functions and/or operations described.)

“generating a ranked list of search results based upon a query received from a server computing device that is in network communication with the search system, wherein the search system searches a catalog that is assigned to the company to generate the ranked list of search results, wherein the catalog comprises entries that represent goods that are available for acquisition from the company, and further wherein the server computing device received the query from a client computing device that is operated by a user who provided the client computing device with the query;” (See [0017]-[0019]) (The user 102 may utilize the computing device 104 to search for, access, and/or review various types of information (e.g., text, images, etc.). More particularly, the user 102 may use the computing device 104 to submit one or more queries in order to receive information responsive to those queries. The content server 108 may be any type of computing device or server. The content server 108 may include the processor(s) 116 and the memory 118, which may include the search module 120, the meta re-ranker module 122, the learning module 124, and the re-ranking module 126. See also: Charkov: (See [0012] - [0014], (The online booking system 111 includes web server 109 that presents web pages or other web content that form the basic interface visible to the users 103. Users 103 use respective client devices 101 to access one or more web pages. The online booking system 111 may be, for example, an accommodation reservation system, a dining reservation system, a ride-share reservation system, a retail system, and the like. The online booking system 111 provides users with access to an inventory of resources (e.g. goods and services) that are available to consumers.)
“providing the ranked list of search results to a computer-implemented re-ranker, wherein the computer-implemented re-ranker is customized for the company based upon input received by the search system from a second client computing device that is operated by a representative of the company;” (See Charkov: Abstract, [0013] [0014],and [0064]) (The online booking system 111 facilitates transactions between users 103.Resources include accommodations, restaurants, vehicles, attractions (e.g., shows, events, and tourist attractions), shopping centers and the like. The listing scores may be modified to address this skewing of results. The result of the traversal is a re-ranked set of listings where the top ranked listings are located in at least several, if not all, of the regions to be promoted. The re-ranked set of listings is transmitted by the ranking module 211 to the search module 205 for transmission to the user for display. The re-ranked listings are shown in Table 2. As shown, the top ranking listings include listings from each of the selected cities and are diverse relative to each other.)

“using the computer-implemented re-ranker, re-ranking the ranked list of search results to generate a second ranked list of search results, wherein the ranked list of search results and the second ranked list of search results comprise a subset of search results from the catalog; and transmitting the second ranked list of search results to the server computing device, wherein the server computing device causes the second ranked list of search results to be presented on a display of the client computing device from which the query was received.” (See [0033]) (The re-ranking module 126 of the content server may utilize the re-ranking model and the re-ranking scores generated by the meta re-ranker module 122 to re-rank the set of search results. As a result, the re-ranked images may reflect a hierarchical order of relevance with respect to the previously submitted queries, meaning that the first ranked image is determined to be the most relevant, the second ranked image is determined to be the second most relevant image, and so on. The set of re-ranked images may then be provided to, and be accessed by, the user 102 at the computing device 104 via the network 106. In some embodiments, the set of re-ranked images may reflect a set of information (e.g., images) that is most relevant and/or responsive to the queries submitted by the user 102. The user 102 may access this information in order to identify information that is likely to be of interest to the user 102. In some embodiments, the relevance and/or responsiveness of the re-ranked images may be based at least in part on scores or other metrics that are assigned to each re-ranked image.)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Yang (Prototype Based Re-Ranking of Search Results) with Charkov (Re-Ranking Search Results for Location Refining and Diversity) in order to allow for a system which provides users with access to an inventory of goods and services; a search module to match attributes of a search query to listings in a database, ranking the listings using a ranking module and providing the re-ranked listings to a device such that a user of the client device can access the listings in a convenient manner. See Charkov, [0022]. 

Regarding claim 18, Yang in view of Charkov teaches “The computer-readable storage medium of claim 17, wherein the re-ranker is selected from amongst a plurality of re-rankers that are assigned to the company, wherein the re-ranker is selected based upon a feature of the query.” (See Charkov: [0022], [0025]) (The user interface of the search module 205 is configured to receive a search query specifying various attributes of a desired good or service, such as type, location, price, and so forth. The search module matches the attributes of the search query to listings in the database 201, ranks the listings. The ranking module 211 uses the stored historical search, booking, and listing information in order to rank listings. To facilitate this, the search 205 and booking modules 207 store search, listing browsing, and booking information in database 201. This historical information is stored on a per user, per web browsing session basis, such that a user's interactions with the online booking system 111 are stored together, including any search queries entered, any listings viewed, and any bookings made. Storing search queries and subsequent bookings together, particularly allows the online booking system 111 to aggregate useful statistics across many different users.)

Regarding claim 19, Yang in view of Charkov teaches “The computer-readable storage medium of claim 17, wherein the catalog comprises data that indicates that inventory of a good of the company is above a threshold, the acts further comprising: determining that the ranked list of search results includes a search result that represents the good; responsive to determining that the ranked list of search results includes the search result that represents the good, determining that the inventory of the good is above the threshold; and causing the re-ranker to re-rank the ranked list of search results to generate the second ranked list of search results responsive to determining that the inventory of the good is above the threshold.” (See [003]) (Based at least in part on the search results, one or more prototypes may be generated that visually represent the one or more queries and/or the search results. The one or more prototypes may be used to construct one or more meta re-rankers that may generate re-ranking scores for each of the search results. The re-ranking scores may then be aggregated to produce a final relevance score for each search result included in the set of search results. The re-ranking model may also be learned based at least in part on the search results. Based at least in part on the relevance score of each search result and/or the learned re-ranking model, a set of re-ranked search results may be provided.

See also, Charkov: [0079]) (FIG. 3 is a flow chart for scoring listings of goods or services to diversify the top scoring listings. Once computed, the refining module 217 applies each demotion factor to the listing score of listings located in the associated region. Applying the demotion factor to the scores of listings located in the region causes at least a subset of the listings to be demoted below listings in the more relevant region--effectively promoting listings in the more relevant region. The refining module 217 then re-ranks the listings according to the modified scores. The re-ranked set of listings is transmitted by the ranking module 211 to the search module 205 for transmission to the user for display.)

Regarding claim 20, Yang in view of Charkov teaches “The computer-readable storage medium of claim 17, wherein the catalog comprises data that indicates that inventory of a good of the company is below a threshold, the acts further comprising: determining that the ranked list of search results includes a search result that represents the good; responsive to determining that the ranked list of search results includes the search result that represents the good, determining that the inventory of the good is below the threshold; and causing the re-ranker to re-rank the ranked list of search results to generate the second ranked list of search results responsive to determining that the inventory of the good is below' the threshold.” (See [003]) (Based at least in part on the search results, one or more prototypes may be generated that visually represent the one or more queries and/or the search results. The one or more prototypes may be used to construct one or more meta re-rankers that may generate re-ranking scores for each of the search results. The re-ranking scores may then be aggregated to produce a final relevance score for each search result included in the set of search results. The re-ranking model may also be learned based at least in part on the search results. Based at least in part on the relevance score of each search result and/or the learned re-ranking model, a set of re-ranked search results may be provided.

See also, Charkov: [0079]) (FIG. 3 is a flow chart for scoring listings of goods or services to diversify the top scoring listings. Once computed, the refining module 217 applies each demotion factor to the listing score of listings located in the associated region. Applying the demotion factor to the scores of listings located in the region causes at least a subset of the listings to be demoted below listings in the more relevant region--effectively promoting listings in the more relevant region. The refining module 217 then re-ranks the listings according to the modified scores. The re-ranked set of listings is transmitted by the ranking module 211 to the search module 205 for transmission to the user for display.)














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313) 446-6581.  The examiner can normally be reached on Mon-Fri, 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154